TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00686-CR



                                The State of Texas, Appellant

                                               v.

                              Amy Elizabeth Schulze, Appellee




            FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
       NO. 693,566, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed on State’s Motion

Filed: November 4, 2005

Do Not Publish